DETAILED ACTION
This office action is in response to the amendment filed August 18, 2022 in which claims 5-8 are presented for examination and claims 1-4 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objections to the drawings and specification should be withdrawn in view of amendments to the specification and drawings.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  Rejection of claim 7 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 7.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over cited references should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,251,065 Kim.
To claim 5, Kim discloses a horizontally flat-foldable mask (see Figures 2a-2b, reproduced below for convenience; col. 2, line 66 – col. 3, line 50), the mask comprising:
a main body having (see Figures 2a-2b), in a flat folded state, a middle lobe (10), an upper lobe (11), a lower lobe (12), a first fold section extending upward from the middle lobe, horizontally folded from the upper lobe (inasmuch as currently claimed, the first fold section is the area of upper lobe 11 adjacent first mid seam line 21; Examiner respectfully notes that the term “section” is very broad and merely means “any of the parts into which something is divided;” see https://www.oxfordlearnersdictionaries.com/us/definition/english/section_1) and having a first mid seam line (21) curved or inclined downward from center toward both sides (see Figures 2a-2b), and
a second fold section extending downward from the middle lobe, horizontally folded from the lower lobe (inasmuch as currently claimed, the second fold section is the area of lower lobe 12 adjacent second mid seam line 21; Examiner again respectfully notes that the term “section” is very broad and merely means “any of the parts into which something is divided;” see https://www.oxfordlearnersdictionaries.com/us/definition/english/section_1) and having a second mid seam line (21) curved or inclined upward from center toward both sides (see Figures 2a-2b); and
harnesses (13) fixed to both sides of the main body (see Figures 2a-2b).

    PNG
    media_image1.png
    912
    565
    media_image1.png
    Greyscale

To claim 6, Kim further discloses a horizontally flat-folded mask wherein edges of the upper lobe and the lower lobe have rims (C) reinforced by marginal portions (see Figures 2a-2b; col. 3, lines 33-50).
To the limitation “cut out in the course of forming the first fold section and the second fold section, respectively,” Examiner respectfully notes that claim 6 is being treated as a product-by-process claim.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).

To claim 8, Kim further discloses a horizontally flat-folded mask wherein the first fold section of the main body has grips (C) on each side thereof (see Figures 2a-2b; col. 3, lines 33-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Kim (as applied to claim 5, above) in view of US Pub No. 2014/0326245 Teng.
To claim 7, Kim discloses a horizontally flat-foldable mask as recited in claim 5, above.
Kim does not expressly disclose a horizontally flat-foldable mask wherein the main body further comprises a shell with an opening, the shell being joined to an innermost side of the main body.
However, Teng discloses a horizontally flat-foldable mask (10 of Figures 3-4; paras. 0041-0047) wherein the main body further comprises a shell (16) with an opening, the shell being joined to an innermost side of the main body (annotated Figure 4, see below; paras. 0041-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of Kim to include the shell as taught by Teng because Teng teaches that this configuration is known in the art and improves the sealing characteristics of the mask to the face of a user (para. 0041).

    PNG
    media_image2.png
    895
    620
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732